Citation Nr: 0719523	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1986 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for bilateral hearing 
loss.  Service medical records show no evidence of complaint, 
treatment, or diagnosis of bilateral hearing loss during 
active military duty.  However, in his Travel Board hearing 
before the undersigned, he testified credibly as to the noise 
exposure he experienced in the Air Force.  Specifically, he 
contended that he frequently worked on aircraft without the 
benefit of protective ear coverings.  He also testified to 
little, if any, post-service noise exposure in his career in 
masonry.    

The veteran received an audiological consult in July 2005, 
where he presented with complaints of difficulty with 
background noise, group conversations, listening to the 
television, bilateral periodic tinnitus, and a positive 
history of military and occupational noise exposure.  While 
this examination resulted in the veteran's qualification for 
hearing amplification (which he declined), the examination 
was conducted by an audiology graduate student and the report 
did not contain the numerical results of the controlled 
speech discrimination and pure tone audiometry tests.  

As the veteran has credibly testified that he has experienced 
hearing loss since the time of service, and because he has a 
current diagnosis of the same, he should undergo an 
additional VA examination, to determine the existence and 
etiology of any current hearing disorder.  This examination 
should be conducted by a state-licensed audiologist and the 
report should include the numerical results of the controlled 
speech discrimination and pure tone audiometry tests.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated and how 
the effective date of that grant will be 
assigned. 

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current hearing disorder.  All testing deemed 
necessary should be conducted and the results 
reported in detail and in compliance with 38 
C.F.R. § 4.85(a).  The examiner should 
solicit the veteran's noise exposure history 
for both his service period and thereafter.  
Based on a review of the claims file, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
any current hearing disorder is related to 
his military noise exposure.  A rationale for 
any opinion rendered is requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



